DETAILED ACTION
This action is responsive to the application filed on . Claims 1-11 are pending in the case. Claims 1, 7, 10 and 11 are independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections to Claims 1-9 and the rejections of Claims 4-6 and 9 under 35 U.S.C. 112 (b) set forth in the previous Office Action. Therefore, the corresponding objections and rejections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a display section displays a file image containing a plurality of images” in claims 10 and 11;
“a thumbnail image generator that generates the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and” in claims 10 and 11;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 10 and 11 recite “a controller… wherein the controller determines… the controller generates…”, which are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the specification provides a special definition of the controller (see ¶ [0042] of the originally filed specification.)
Such claim limitation(s) is/are:
the controller determines whether the file image displayed on the display section has revisions, and upon determining that the file image displayed on the display section has revisions, the controller generates a preview image selected from the plurality of images on a revision basis and generates a display image in which the preview images are displayed with part thereof overlapping with each other. (Claim 10); and
the controller determines whether the file image displayed on the display section has revisions, and upon determining that the file image displayed on the display section has revisions, the controller generates revision images corresponding to an image having the revisions out of the plurality of images and generates a display image in which the revision images are displayed with part thereof overlapping with each other. (Claim 11)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a thumbnail image generator that generates the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and” in claims 10 and 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate structure or algorithm to perform the claimed functions. The specification provides a black box marked “controller 110” in FIG. 2 that includes the “thumbnail generator” for performing the claimed functions, e.g. ¶¶  [0041]-[0043], [0051]-[0053], [0058], [0060], [0062], [0065]-[0068], [0079], [0095], [0103], [0147], [0148], [0149] and [0150], of the originally filed specification. However, while the specification recites, that “controller 116 includes the thumbnail image generator 120 and the display image generator 130. The controller 110 is a microcomputer including a CPU (central processing unit), a ROM (read only memory), a RAM (random access memory), and other components and controls each portion of the display apparatus 100 in accordance with a program memorized in the ROM,” (emphasis added) there is no disclosure of any particular structure or algorithm, either explicitly or inherently, for the “thumbnail image generator” to perform the claimed functions. The specification merely provides that the “thumbnail image generator” is included in the controller, but does not provide any particular structure or algorithm, either explicitly or inherently, of the “thumbnail image generator”. Thus, the “thumbnail image generator” appears to be merely one of the unnamed “other components”, which may be hardware, software or a combination of both. While various flowcharts are provided in the figures with accompanying text, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. (Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623). In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. (Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.) As would be recognized by one of ordinary skill in the art, the term “thumbnail image generator” refers to generation of thumbnail images in any number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which thumbnail image generator structure or structures, together with an algorithm, that perform(s) the claimed functions.

For examination purposes, Examiner assumes “a thumbnail image generator” to be any known structure implemented in hardware, software, or combination of the two capable for performing the claimed functions of generates the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and in claims 10 and 11.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure and algorithm to perform the claimed functions which are performed by the “thumbnail image generator”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Audet (US 20090055413 A1, previously presented), hereinafter Audet, in view of Yamada (US 20120287165 A1, previously presented), hereinafter Yamada.

Regarding Claim 1, Audet teaches:
A display method for displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, … the method comprising: (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
determining whether the file image displayed on the display section has revisions; upon determining that the file image displayed on the display section has revisions, (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033],  An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138] e.g. FIG. 11; The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132] FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134]; also FIG. 29, the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147])
generating preview images corresponding to the file image for each of the revisions; and displaying the plurality of generated preview images in such a way that the plurality of generated preview images partially overlap with each other. (e.g. FIG. 29 assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])

As shown above, Audet teaches displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis. However, Audet may not explicitly disclose:
displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis (emphasis added)

Yamada teaches:
A display method for displaying a file image on a display section, (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
the file image containing a plurality of images (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
to be so displayed as to be disposed along a first imaginary axis, rotated around second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, the method comprising: (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down from a certain viewpoint and being rotated about a certain rotation axis... The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation Θ from the reference state. The angle of the horizontal plane N (a deviation of an oval shown by a broken line in the figure from a precise circle) depends on an angle of depression ɸ with respect to the thumbnail image as viewed from a viewpoint above the upper side of the thumbnail image within the virtual space. [0073], the deformation of the thumbnail images may be characterized by two parameters, the angle of rotation Θ and the angle of depression ɸ. [0075])
…
generating preview images corresponding to the file image… ; and displaying the plurality of generated preview images in such a way that the plurality of generated preview images partially overlap with each other. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Given that Audet teaches a "circular" characterization attribute dimension (Audet [0182]) and that other distinctive visual features are within the scope of the present invention; namely, but not limited to: color, shape, size, alignment with the axis, frame size, frame thickness, frame color, icon, printed character( s) and movement (Audet [0245]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, of Audet, to include displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, the method comprising, as taught by Yamada.

One would have been motivated to do make such a modification to provide a for displaying a specified page, among a plurality of images, each of which is assigned with an operation of an application program, in a manner to be located at an opened facing page section (Yamada [0006]).
Regarding Claim 2, the rejection of Claim 1 is incorporated.
Audet, as modified, teaches:
wherein the preview images are generated in correspondence with an image selected from the plurality of images. (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134])

Yamada, also, teaches:
wherein the preview images are generated in correspondence with an image selected from the plurality of images. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])
Therefore, combining Audet and Yamada would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Audet, as modified, teaches:
wherein the file image includes an image bundle in which the plurality of images are juxtaposed in a first direction, and the preview images are juxtaposed with the image bundle. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])

Yamada also teaches:
wherein the file image includes an image bundle in which the plurality of images are juxtaposed in a first direction, and (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
the preview images are juxtaposed with the image bundle. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Therefore, combining Audet and Yamada would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Audet teaches:
wherein the image bundle and the preview images are generated for each of the revisions, and (all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134])
the image bundle and the preview images are juxtaposed and displayed along a second direction that intersects the first direction. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Audet teaches:
wherein identification marks that identify the revisions are displayed in the preview images. (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Audet, as modified, teaches:
where an instruction of movement of one of the preview images so displayed as to overlap with each other on a revision basis is issued, a preview image for which the instruction of movement has been issued is moved such that the preview image displayed as a main display image is switched to another. (the document vectors are represented in a way it is possible for the user to use a controller to "navigate" within the vectorial space. [0038], move on a first information element vector... user continues the navigation... A characterization attribute is then selected from the second information element to generate a third information element vector and so forth  [0220] The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148] movements on the vectors can be based on the navigational actions of the user in the SMLOI. For instance, when the user moves along an vector searching for a particular information element, it is possible he/she moves the vector thus effecting the position of the vector on the screen in order to maximize the useful area 752...  when an information element is selected to be viewed in the useful area 752 [0223])

Yamada also teaches:
where an instruction of movement of one of the preview images so displayed as to overlap with each other… is issued, a preview image for which the instruction of movement has been issued is moved such that the preview image displayed as a main display image is switched to another. (See FIG.s 13A-14; when a thumbnail image other than the selected thumbnail image is newly selected, the thumbnail image group G1 is modified such that the newly selected thumbnail image is located at the opened facing page section [0094])

Regarding Claim 7, Audet teaches:
A display method for displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis,… (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
wherein the file image contains an image bundle in which the plurality of images are juxtaposed in a first direction, the method comprising: (all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238])
determining whether the file image displayed on the display section has revisions; upon determining that the file image displayed on the display section has revisions, (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033],  An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138] e.g. FIG. 11; The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132] FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134]; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147])
generating revision images corresponding to an image having the revisions out of the plurality of images that form the image bundle, and displaying the revision images so as to partially overlap with each other. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assembles 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])

As shown above, Audet teaches displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis. However, Audet may not explicitly disclose:
displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, (emphasis added)

Yamada teaches:
A display method for displaying a file image on a display section, (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
the file image containing a plurality of images (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
to be so displayed as to be disposed along a first imaginary axis, rotated around second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down from a certain viewpoint and being rotated about a certain rotation axis... The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation Θ from the reference state. The angle of the horizontal plane N (a deviation of an oval shown by a broken line in the figure from a precise circle) depends on an angle of depression ɸ with respect to the thumbnail image as viewed from a viewpoint above the upper side of the thumbnail image within the virtual space. [0073], the deformation of the thumbnail images may be characterized by two parameters, the angle of rotation Θ and the angle of depression ɸ. [0075])
wherein the file image contains an image bundle in which the plurality of images are juxtaposed in a first direction, the method comprising: (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
… 
generating [thumbnail] images corresponding to an image… out of the plurality of images that form the image bundle, and displaying the… [thumbnail] images so as to partially overlap with each other. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Given that Audet teaches a "circular" characterization attribute dimension (Audet [0182]) and that other distinctive visual features are within the scope of the present invention; namely, but not limited to: color, shape, size, alignment with the axis, frame size, frame thickness, frame color, icon, printed character( s) and movement (Audet [0245]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis of Audet to include displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, as taught by Yamada.

One would have been motivated to do make such a modification to provide a for displaying a specified page, among a plurality of images, each of which is assigned with an operation of an application program, in a manner to be located at an opened facing page section (Yamada [0006]).

Regarding Claim 8, the rejection of Claim 7 is incorporated.
Audet teaches:
wherein in addition to the images having the revisions, second revision images corresponding to all of the plurality of images that form the image bundle are generated on a revision basis, and (all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134])
the second revision images generated on a revision basis are displayed so as to partially overlap with each other. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])

Regarding Claim 9, the rejection of Claim 7 is incorporated.
Audet teaches:
wherein when an instruction of movement of one of the revision images so displayed as to overlap with each other on a revision basis is issued, a revision image for which the instruction of movement has been issued is moved such that the revision image displayed as a main display image is switched to another. (the document vectors are represented in a way it is possible for the user to use a controller to "navigate" within the vectorial space. [0038], move on a first information element vector... user continues the navigation... A characterization attribute is then selected from the second information element to generate a third information element vector and so forth  [0220] The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148] movements on the vectors can be based on the navigational actions of the user in the SMLOI. For instance, when the user moves along an vector searching for a particular information element, it is possible he/she moves the vector thus effecting the position of the vector on the screen in order to maximize the useful area 752...  when an information element is selected to be viewed in the useful area 752 [0223])

Yamada also teaches:
wherein when an instruction of movement of one of the… [thumbnail] images so displayed as to overlap with each other… is issued, a [thumbnail] image is so moved that the… [thumbnail] image for which the instruction of movement has been issued is moved such that the revision image displayed as a main display image is switched to another. (See FIG.s 13A-14; when a thumbnail image other than the selected thumbnail image is newly selected, the thumbnail image group G1 is modified such that the newly selected thumbnail image is located at the opened facing page section [0094])

Regarding Claim 10, Audet teaches:
Audet teaches:
A display apparatus comprising: a display section that displays a file image containing a plurality of images; and (This element is interpreted under 35 U.S.C. 112(f) as the display section described in the specification to perform the non-specialized function of displaying a file image containing images) (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
a controller comprising: (The type of computer system presented in FIG. 6, that is well known by one skilled in the art, includes a processing means, such as a microprocessor, a memory mean 84, such as system RAM, and a storage means that can be network based, such as a hard disk or other storage means having a high capacity for storing documents and other information maintained by the filing system [0124])
a thumbnail image generator that generates the plurality of images to be so displayed as to be disposed along a first imaginary axis… (Because adequate structure has not been identified in the specification for performing the claimed function, the thumbnail image generator is interpreted for the purpose of applying prior art as any known thumbnail image generation structure implemented in hardware, software, or combination of the two that performs the claimed function) (See FIG. 6, processing means 82 [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
a display image generator, wherein (See FIG. 6, processing means 82… Display controller/adapter 104 controls a display device 106 in order to provide images for the user. [0124])
the controller determines whether the file image displayed on the display section has revisions, and upon determining that the file image displayed on the display section has revisions, (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033],  An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138] e.g. FIG. 11; The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132] FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134]; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V 4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147])
the controller generates a preview image selected from the plurality of images on a revision basis and generates a display image in which the preview images are displayed with part thereof overlapping with each other. (e.g. FIG. 29 assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])

As shown above Audet teaches a thumbnail image generator that generates the plurality of images to be so displayed as to be disposed along a first imaginary axis,. However, Audet may not explicitly disclose:
a thumbnail image generator that generates the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis (emphasis added)

Yamada teaches:

A display apparatus comprising: a display section that (This element is interpreted under 35 U.S.C. 112(f) as the display section described in the specification to perform the non-specialized function of displaying a file image containing images) (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
displays a file image containing a plurality of images; and (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
a controller comprising: (The electronic apparatus 1000 includes a display section 1, a controller 2, a control section 3, a VRAM (Video Random Access Memory) 4, a RAM (Random Access Memory) 5, a storage section 8, an operation section 9, and a bus BUS [0056])
a thumbnail image generator that (Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known thumbnail image generation structure implemented in hardware, software, or combination of the two that performs the claimed function) (the control section generates thumbnail images [0072])
generates the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down from a certain viewpoint and being rotated about a certain rotation axis... The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation Θ from the reference state. The angle of the horizontal plane N (a deviation of an oval shown by a broken line in the figure from a precise circle) depends on an angle of depression ɸ with respect to the thumbnail image as viewed from a viewpoint above the upper side of the thumbnail image within the virtual space. [0073], the deformation of the thumbnail images may be characterized by two parameters, the angle of rotation Θ and the angle of depression ɸ. [0075])
a display image generator, wherein (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072])
…
the controller generates… generates a preview image selected from the plurality of images… and generates a display image in which the preview images are displayed with part thereof overlapping with each other. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Given that Audet teaches a "circular" characterization attribute dimension (Audet [0182]) and that other distinctive visual features are within the scope of the present invention; namely, but not limited to: color, shape, size, alignment with the axis, frame size, frame thickness, frame color, icon, printed character( s) and movement (Audet [0245]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thumbnail image generator that generates the plurality of images to be so displayed as to be disposed along a first imaginary axis of Audet to include generates the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and as taught by Yamada.

One would have been motivated to do make such a modification to provide a for displaying a specified page, among a plurality of images, each of which is assigned with an operation of an application program, in a manner to be located at an opened facing page section (Yamada [0006]).

Regarding Claim 11, Audet teaches:
A display apparatus comprising: a display section that displays a file image containing a plurality of images; and (This element is interpreted under 35 U.S.C. 112(f) as the display section described in the specification to perform the non-specialized function of displaying a file image containing images) (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
a controller comprising: (The type of computer system presented in FIG. 6, that is well known by one skilled in the art, includes a processing means, such as a microprocessor, a memory mean 84, such as system RAM, and a storage means that can be network based, such as a hard disk or other storage means having a high capacity for storing documents and other information maintained by the filing system [0124])
a thumbnail image generator that generates the plurality of images to be so displayed as to be disposed along a first imaginary axis… (Because adequate structure has not been identified in the specification for performing the claimed function, the thumbnail image generator is interpreted for the purpose of applying prior art as any known thumbnail image generation structure implemented in hardware, software, or combination of the two that performs the claimed function) (See FIG. 6, processing means 82 [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
a display image generator, wherein (See FIG. 6, processing means 82… Display controller/adapter 104 controls a display device 106 in order to provide images for the user. [0124])
the controller determines whether the file image displayed on the display section has revisions, and upon determining that the file image displayed on the display section has revisions, (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033],  An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138] e.g. FIG. 11; The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132] FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134]; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V 4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147])
the controller generates revision images corresponding to an image having the revisions out of the plurality of images and generates a display image in which the revision images are displayed with part thereof overlapping with each other. (e.g. FIG. 29 assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])

As shown above Audet teaches a thumbnail image generator that generates the plurality of images to be so displayed as to be disposed along a first imaginary axis,. However, Audet may not explicitly disclose:
a thumbnail image generator that generates the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis (emphasis added)

Yamada teaches:

A display apparatus comprising: a display section that (This element is interpreted under 35 U.S.C. 112(f) as the display section described in the specification to perform the non-specialized function of displaying a file image containing images) (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
displays a file image containing a plurality of images; and (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
a controller comprising: (The electronic apparatus 1000 includes a display section 1, a controller 2, a control section 3, a VRAM (Video Random Access Memory) 4, a RAM (Random Access Memory) 5, a storage section 8, an operation section 9, and a bus BUS [0056])
a thumbnail image generator that (Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known thumbnail image generation structure implemented in hardware, software, or combination of the two that performs the claimed function) (the control section generates thumbnail images [0072])
generates the plurality of images  to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down from a certain viewpoint and being rotated about a certain rotation axis... The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation Θ from the reference state. The angle of the horizontal plane N (a deviation of an oval shown by a broken line in the figure from a precise circle) depends on an angle of depression ɸ with respect to the thumbnail image as viewed from a viewpoint above the upper side of the thumbnail image within the virtual space. [0073], the deformation of the thumbnail images may be characterized by two parameters, the angle of rotation Θ and the angle of depression ɸ. [0075])
a display image generator, wherein (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072])
…
the controller generates… images corresponding to an image… out of the plurality of images and generates a display image in which the… images are displayed with part thereof overlapping with each other. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Given that Audet teaches a "circular" characterization attribute dimension (Audet [0182]) and that other distinctive visual features are within the scope of the present invention; namely, but not limited to: color, shape, size, alignment with the axis, frame size, frame thickness, frame color, icon, printed character( s) and movement (Audet [0245]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thumbnail image generator that generates the plurality of images to be so displayed as to be disposed along a first imaginary axis of Audet to include generates the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and as taught by Yamada.

One would have been motivated to do make such a modification to provide a for displaying a specified page, among a plurality of images, each of which is assigned with an operation of an application program, in a manner to be located at an opened facing page section (Yamada [0006]).

Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
On pages 6-7 of the response, and with respect to the invocation of 35 U.S.C. §112(f) and the rejection of claims 10 and 11 under 35 U.S.C. §112(a) and §112(b), Applicant submits:
“contrary to the assertions set forth in the Office Action, the corresponding structure for the terms "display section," "thumbnail image generator" and "display generator" is disclosed in the specification. For example, the corresponding structure for the claimed "display section" is described in the paragraph [0040] of the Pre-Grant Publication as: display section 140, which is formed, for example, of a liquid crystal display, of the display apparatus 100. By way of further example, with reference to paragraph [0042] of the Pre-Grant Publication of the present, corresponding structure of the claimed "thumbnail image generator" and "display generator" is disclosed,… In addition, in regards to the Examiner's allegations that the disclosure lacks the requisite algorithms, Applicant submits that at least the flowcharts of Figs. 4, 10 and 12 of the present application satisfy this this inquiry. Thus, claims 10 and 11 are in compliance with the provisions of 35 U.S.C. § 112. Reconsideration and withdrawal of the rejection is respectfully requested.”

Examiner notes that while the limitations regarding a “display section” are interpreted under 35 U.S.C. 112(f), the disclosure in the specification, e.g. ¶ [0040] identified by Applicant, provides sufficient disclosure to perform the non-specialized function of displaying a file image containing a plurality of images, as any general-purpose computer without any special programming can perform the function, and an algorithm need not be disclosed. (MPEP 2181 II. B.)
Examiner further notes that the limitation regarding the “display generator” no longer is interpreted under 35 U.S.C. 112(f) as the generic placeholder for “means” of “display generator” is no longer modified by functional language.
While ¶ [0042] of the instant application appears to provide a special definition for “a controller”, it does not provide the structure of the claimed “thumbnail image generator. As can be seen in FIG. 2 of the instant application, the thumbnail image generator 120 is merely a black box component included in the controller 110. ¶ [0042] of the specification merely states that, the controller 110 includes the thumbnail image generator and the “controller 110 is a microcomputer including a CPU ( central processing unit), a ROM (read only memory), a RAM (random access memory), and other components and controls each portion of the display apparatus 100 in accordance with a program memorized in the ROM” (emphasis added). Thus, the thumbnail image generator appears to be one of the other unnamed components of the controller and may be any hardware, software, or combination of the two. 
While various flowcharts are provided in the figures with accompanying text, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. (Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623). In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. (Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.)
Thus, the specification does not provide sufficient disclosure for 35 U.S.C. 112(a) and (b) as shown above in the rejection.
To avoid interpretation of all the limitations under 35 U.S.C. 112(f), Examiner suggests amending Claims 10 and 11 to replace “a display section” with “a display”, remove “a thumbnail image generator” and “display image generator” and have the claimed functions performed by “a controller”.
On page 8 of the response, and with respect to the rejection of Claims 1, 7, 10 and 11 under 35 U.S.C. 103, Applicant submits, “Audet merely discloses an annotation 142 on which the user can choose to merge 148 the layer so it will become an assembly 144. This merging of images is not the same as the claimed features. That is, Audet does not disclose making a determination regarding whether the displayed file image has revisions, in the manner claimed, and then "upon determining that the file image displayed on the display section has revisions, generating preview images corresponding to the file image for each of the revisions." Yamada does not cure the deficiencies of Audet. Thus, the claimed features define patentable subject matter over the applied art.” Examiner respectfully disagrees.
While Audet does teach the merging of an annotation to form an assembly, Audet teaches that the original document, e.g. document 112 in FIG. 11 and the assembly with the annotation are both recorded and saved. Audet discloses a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document (¶ [0033]). Thus, FIG. 11 is an example of the original version of a document 112 and an annotated version of a document, e.g. assembly 144. Upon a determination of the document has variations/annotations/updates, preview images/revision images corresponding to the file image/image having revisions out of the plurality of images that form the image bundle are generated and displayed so as to partially overlap each other, i.e. determining whether the file image displayed on the display section has revisions; upon determining that the file image displayed on the display section has revisions, generating preview images corresponding to the file image for each of the revisions; and displaying the plurality of generated preview images in such a way that the plurality of generated preview images partially overlap with each other; determining whether the file image displayed on the display section has revisions; upon determining that the file image displayed on the display section has revisions, generating revision images corresponding to an image having the revisions out of the plurality of images that form the image bundle, and displaying the revision images so as to partially overlap with each other; etc.
An example of this can be seen in FIG. 29 of Audet where assemblies 257, 258 and 259 with images representative of their annotated versions of their respective information elements 262, 263 and 264 partially overlap each other, while other information elements without revisions/assemblies are not displayed with preview images, e.g. information element 246 and others with a single image.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 2-6 and 8-9 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US 20150301994 A1) - acquiring plural designated successive versions of structured document information; extracting differences between previous and subsequent versions of the acquired structured document information; determining collections of differences with a common element name, of the extracted differences, as working ranges; and generating difference information by summarizing, of the working ranges, working ranges that match a condition determined in advance by omitting the differences included in such working ranges, e.g. displays the XML document information 111 and/or the difference information 112 on a display section or the like of the external terminal device connected via the communication section 12 XML document information 111 includes previous versions 1 to 9 of XML document information 111v1 to 111v9, and a current version 10 of XML document information 111v10, for example.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179